



COURT OF APPEAL FOR ONTARIO

CITATION: Arnone v. Best Theratronics Ltd., 2015 ONCA 153

DATE: 20150310

DOCKET: C59181

Strathy C.J.O., Laskin and Brown JJ.A.

BETWEEN

Matthew Arnone

Plaintiff (Respondent)

and

Best Theratronics Ltd.

Defendant (Appellant)

Frank Cesario and Siobhan OBrien, for the appellant

Christopher Rootham, for the respondent

Heard: By written submissions

COSTS ENDORSEMENT

[1]

Having read and considered the submissions of the parties with
    respect to the costs of the appeal, we order costs payable to the respondent in
    the amount of $10,000, inclusive of applicable taxes and disbursements.

G.R. Strathy C.J.O.

John Laskin J.A.

David Brown J.A.


